--------------------------------------------------------------------------------

Exhibit 10.5

 
 
October 16, 2016


Alfred Lumsdaine
CFO, Sharecare


Dear Alfred:


You and Healthways, Inc., its subsidiaries, affiliates and related entities (the
"Company") entered into a Separation and Release Agreement with an Effective
Date of August 8, 2016 ("Release Agreement"). After discussions with you, both
parties executed letter agreements with the same subject matter, dated September
26, 2016, October 4, 2016, October 10, 2016, that are replaced in their entirety
by this letter agreement. This letter agreement extends the termination date of
your employment with the Company to November 4, 2016. Therefore, all references
to September 30 in Section 2(a) of the Release Agreement shall be changed to
November 4, as follows:


Mr. Lumsdaine shall remain employed by the Company until November 4, 2016. The
Company will continue to provide the same pay and benefits as set forth in
Paragraphs (A) and (D) of Section V of the Employment Agreement through November
4, 2016. As to the Bonus Plan described in Paragraph (B) of Section V of the
Employment Agreement, Mr. Lumsdaine will be eligible to receive any bonus
payments for performance towards individual objectives during the period of
January 1, 2016 through June 30, 2016, and prorated bonus payments on Company's
performance through November 4, 2016, which Bonus Plan will be determined after
the end of the fiscal year for which the Bonus Plan was in place and paid in
accordance with the terms of such Bonus Plan. Neither the Company nor Mr.
Lumsdaine will terminate Mr. Lumsdaine's employment prior to November 4, 2016
unless Mr. Lumsdaine engages in conduct constituting "Cause" as defined in the
Employment Agreement. No provisions of the Employment Agreement shall survive
following the termination of the Employment Agreement except as specifically
described in this Section (2)(a).


Except as stated above, all other terms of the Release Agreement shall remain
unchanged. Please sign this letter below to acknowledge your agreement to this
amended provision. For avoidance of doubt, nothing in the Release Agreement, as
amended by this letter, should be construed as prohibiting you from employment
by Healthways SC, LLC while you remain employed by the Company. We appreciate
your service to the Company.

 
Sincerely,
/s/ Mary Flipse 
 
Mary Flipse
Chief Legal Officer


AGREED AND ACCEPTED BY:
 
/s/ Alfred Lumsdaine
 
October 17, 2016
Alfred Lumsdaine
 
Date
 
 
 


--------------------------------------------------------------------------------